Citation Nr: 1619078	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-14 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a separate compensable disability rating for a neurological disability of the lower extremities from May 22, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from July 2003 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's April 2009 VA Form 9 substantive appeal requested a hearing before the Board; however, he failed to appear at a scheduled hearing in August 2011.  The Veteran did not submit a request for postponement or a statement of good cause following his failure to appear; therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

This matter was previously remanded by the Board in October 2011, March 2014, March 2015, and September 2015 for additional development.  

In June 2009, the RO granted an increased 10 percent disability rating for the Veteran's lumbosacral strain with lumbar scoliosis, effective May 22, 2009.  In September 2015, the Board granted an initial 10 percent rating for lumbosacral strain, effective February 11, 2008, the day following discharge from active duty.  The RO executed the award in October 2015.   As this award did not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for lumbosacral strain with lumbar scoliosis remained before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Further, after review of the evidence of record from May 22, 2009, the Board added the issue of entitlement to a separate compensable disability rating for a neurological disability of the lower extremities from May 22, 2009.  

FINDING OF FACT

The Veteran does not have a neurological disability of the lower extremities caused or aggravated by service-connected lumbar spine strain with lumbar scoliosis.
CONCLUSION OF LAW

The criteria for a separate compensable disability rating for a neurological disability of the lower extremities from May 22, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4, 124a, Diagnostic Codes 8521, 8522, 8523, 8526 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Veteran has appealed the initially assigned rating for his lumbar from the original grant of service connection.  Further notice is not required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA outpatient records through May 2015 have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in January 2008 (prior to discharge from active duty), May 2009, May 2014, and December 2015.  The Board finds that these examinations are adequate to decide the issue they are predicated on a review of the claims file or accurate summary of the history, consideration of the Veteran's reported symptoms and limitations, and clinical observations suitable for application to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.

As noted above, this matter was previously remanded by the Board in October 2011, March 2014, March 2015, and September 2015 to obtain additional VA records and contemporary examinations.  These actions were accomplished and the Board finds there has been substantial compliance with the requested development, such that further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

The Veteran served as a U.S. Army communications specialist including service in Iraq from February 2006 to November 2006.  During the deployment, the Veteran sustained a crushing injury to this left lower leg in a vehicle accident and was ultimately medically discharged because of residual disabilities.  Following a pre-discharge VA examination and review of the service records, in March 2008, the RO granted service connection for lumbosacral strain with lumbar scoliosis and assigned a noncompensable rating, effective February 12, 2008, the day following discharge from active duty.  In a February 2009 notice of disagreement and in an April 2009 substantive appeal, the Veteran contended that his back pain has been diagnosed as arthritis and is more severe than is contemplated by the initial noncompensable rating.    

In September 2015, the Board granted an initial 10 percent rating for lumbosacral strain with lumbar scoliosis, effective February 11, 2008, the day following discharge from active duty.  After review of the evidence of record from May 22, 2009, the Board added the issue of entitlement to a separate compensable disability rating for a neurological disability of the lower extremities from May 22, 2009.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).   If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected lumbosacral strain with lumbar scoliosis is rated as 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237.  Notably, the ratings under the General Formula contemplate pain whether or not it radiates.  However, the General Formula also provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id., Note 1. 

Several diagnostic codes address neurological symptoms of the lower extremities.  Diagnostic code 8521 addresses partial paralysis of the external popliteal nerve (common peroneal) including symptoms of such as foot drop and slight drop of first phalanges of all toes, inability for abduction, adduction, and dorsiflexion of the foot, and anesthesia of the entire dorsum of the foot.  A 10 percent rating is for mild incomplete paralysis. A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is assigned for severe incomplete paralysis, and a 40 percent rating is for application where there is severe complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  Also potentially applicable are the diagnostic codes for the anterior tibial nerve (deep peroneal) that addresses only dorsiflexion of the foot, the musculocutaneous nerve (superficial peroneal) that addresses weakened eversion of the foot, and the anterior crural nerve (femoral) that addresses paralysis of the quadriceps muscle.  38 C.F.R. § 124a. Diagnostic Code 8522, 8523, 8526.  The Veteran has reported only numbness of the heels.  Absent more definite identification of the affected nerve system, the Board concludes that Diagnostic Code 8521 is most applicable because it best addresses the Veteran's claimed functional impairment and provides for ratings more favorable to the Veteran.  

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a (2008).  As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Service treatment records and all records of VA examination and outpatient treatment for the lumbar spine strain prior to 2015 are generally silent for any neurological complications.  However, on one occasion during a March 2009 VA examination for residuals of a traumatic brain injury, a clinician noted the Veteran's report of tingling and numbness of the left toe.  There was no clinical follow up for these symptoms.  

Comprehensive VA examinations of the lumbar spine in May 2009 and May 2014 are silent for any lower extremity neurological symptoms.  However, treatment records in January 2015 document the Veteran's complaints of pain radiating down his legs, including vague numbness of the left heel.  A magnetic resonance image of the lumbar spine obtained in February 2015 showed mild annual bulges and tiny disc protrusions at L4-5 and L5-S1 with mild foraminal encroachment, worse on the left.  Degenerative changes were noted at other levels.  The attending VA physician noted in March 2015 that it was possible that the disc bulges and degenerative changes at two levels caused numbness in the heels.  Records show continuing treatment for back pain and unrelated disorders through May 2015 with no attention to or treatment for neurological symptoms of the lower extremities.  

In December 2015, a VA contract physician noted a review of the electronic claims file and accurately summarized the circumstances of the vehicle accident in service and noted the Veteran's report of the onset of back pain at that time which became more severe over the years exacerbated by prolonged sitting and walking.  The Veteran reported that the pain was confined to his back and does not go anywhere else.  On examination, the physician noted limitation of motion of the lumbar spine with pain on motion and weight bearing.  Reflexes of the bilateral knees and ankles were normal.  Sensation at several levels of both lower extremities including the feet was normal, and straight leg raising tests were negative.  There were no other signs or symptoms of radiculopathy or other neurological deficits such as bowel or bladder impairment.  In Section X of the report, the physician noted no clinical findings of a neurological disability of the extremities or others such as bowel or bladder deficits.  

The Board finds that the Veteran is competent to report that he experiences numbness in his feet.  However, the Board places much greater probative weight on the competent medical evidence provided by the VA examiner in December 2015 who clinically assessed his symptoms in the context of his service-connected lumbar spine disability and found no neurological complications.  

Therefore, a separate rating for an associated neurological disability is not warranted at any time during the period of the appeal.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A separate compensable disability rating for a neurological disability of the lower extremities from May 22, 2009 is denied.  



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


